therefore conclude that the district court did not err in denying appellant's
motion. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                    Gibbons


                                                    142
                                    Douglas



                                    Saitta


cc:   Hon. Michelle Leavitt, District Judge
      Nathaniel L. Morris
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                      2